MEMORANDUM OPINION
                                          No. 04-11-00631-CV

                          IN RE Mary DAHLMAN and Lantz HUBBERD

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 26, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 31, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and the responses and reply of the parties and

is of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ

of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                  PER CURIAM




1
 This proceeding arises out of Cause No. 1986-PC-1440, styled In re Willa Peters Hubberd Testamentary Trust,
pending in Probate Court No. 2, Bexar County, Texas, the Honorable Tom Rickhoff presiding.